PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DURANTE et al.
Application No. 16/174,579
Filed: 30 Oct 2018
For: SYSTEM AND METHOD FOR ELECTRONIC GREETING CARDS
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 29, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Guadalupe M. Garcia appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is DISMISSED AS MOOT and the decision mailed September 30, 2020 is hereby vacated.

A review of the record shows a Non-final Office action was mailed December 23, 2019, which set a period for reply of three (3) months.  In response, petitioner filed a petition under 37 CFR 1.137(a), a reply and a COVID-19 statement on August 4, 2020. In response to petitioner’s reply, a Notice of Non-Compliant amendment was mailed August 24, 2020, which set a reply of two (2) months from the mailing date of the Notice. On September 30, 2020, a petition decision was mailed when, in fact, the decision should have dismissed the petition of December 23, 2019 as moot, since the application was not abandoned at the time.  On January 29, 2021, petitioner filed a timely response accompanied by a four-month extension of time under the provisions of 37 CFR 1.136(a), with the present petition.

In view of the above, since the reply was timely filed along with the extension of time fee, the application is, in fact, not abandoned. Thus, the present petition is unnecessary.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions